DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Abdel-Kader Sherif (Registration No. 79295) on January 18, 2022.
Amendment to the claims:

Claim 3 (Currently amended). The method of claim 2 wherein receiving intersection marker data from [[a]] the remote server includes receiving intersection marker data indicative of geographic coordinates of traffic control equipment located proximate the road network.  

Claim 4 (Currently amended). The method of claim 3 wherein receiving intersection marker data from [[a]] the remote server includes receiving intersection marker data indicative of geographic coordinates of traffic control equipment located proximate the road network from a map server.  
Claim 6 (Currently amended). The method of claim 3 wherein processing intersection marker data indicating geographic coordinates of [[a]] the plurality of intersection markers associated with intersections of [[a]] the road network for clustering thereof into [[a]] the plurality of groups includes selecting a subset of intersection marker data corresponding to a location within boundaries of a geographic area including the road network.  

Claim 7 (Currently amended). The method of claim 1 wherein processing intersection marker data indicating geographic coordinates of [[a]] the plurality of intersection markers associated with intersections of [[a]] the road network for clustering thereof into [[a]] the plurality of groups includes processing intersection marker data according to a density-based spatial clustering of applications with noise spatial clustering algorithm.  

Claim 8 (Currently amended). The method of claim 7 wherein processing intersection marker data according to [[a]] the density-based spatial clustering of applications with noise spatial clustering algorithm includes calculating a distance between LAT/LONG coordinates of the plurality of intersection markers.  

Claim 9 (Currently amended). The method of claim 1 wherein, for at least [[a]] the first group of the plurality of groups, processing first intersection marker data for determining [[a]] the first intersection reference point associated therewith includes determining a centroid of the plurality of intersection markers.  
Claim 10 (Currently amended). The method of claim 1 wherein, for at least the first group of the plurality of groups, forming first intersection reference area data defining [[a]] the first intersection reference area based on [[a]] the location of the first intersection reference point includes defining an area having a radius, R, from the first intersection reference point.  

Claim 14 (Currently amended). The system of claim 13 wherein receiving intersection marker data from [[a]] the remote server includes receiving intersection marker data indicative of geographic coordinates of traffic control equipment located proximate the road network.  

Claim 15 (Currently amended). The system of claim 14 wherein receiving intersection marker data from [[a]] the remote server includes receiving intersection marker data indicative of geographic coordinates of traffic control equipment located proximate the road network from a map server.  

Claim 17 (Currently amended). The system of claim 14 wherein processing intersection marker data indicating geographic coordinates of [[a]] the plurality of intersection markers associated with intersections of [[a]] the road network for clustering thereof into [[a]] the plurality of groups includes selecting a subset of intersection marker data corresponding to a location within boundaries of a geographic area including the road network.  
Claim 18 (Currently amended). The system of claim 12 wherein processing intersection marker data indicating geographic coordinates of [[a]] the plurality of intersection markers associated with intersections of [[a]] the road network for clustering thereof into [[a]] the plurality of groups includes processing intersection marker data according to a density-based spatial clustering of applications with noise spatial clustering algorithm.  

Claim 19 (Currently amended). The system of claim 18 wherein processing intersection marker data according to [[a]] the density- based spatial clustering of applications with noise spatial clustering algorithm includes calculating a distance between LAT/LONG coordinates of the plurality of intersection markers.  

Claim 20 (Currently amended). The system of claim 12 wherein, for the at least [[a]] the first group of the plurality of groups, processing first intersection marker data for determining [[a]] the first intersection reference point associated therewith includes determining a centroid of the plurality of intersection markers.  

Claim 21 (Currently amended). The system of claim 12 wherein, for at least the first group of the plurality of groups, forming first intersection reference area data defining [[a]] the first intersection reference area based on [[a]] the location of the first intersection reference point includes defining an area having a radius, R, from the first intersection reference point.  

Allowable Subject Matter
1.	Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 "A method for defining an intersection core of a first intersection, the intersection core indicating a geographical area occupied by the first intersection, comprising: processing intersection marker data indicating geographic coordinates of a plurality of intersection markers associated with intersections of a road network for clustering thereof into a plurality of groups; for at least a first group of the plurality of groups, processing first intersection marker data for determining a first intersection reference point; for the at least the first group of the plurality of groups, forming first intersection reference area data defining a first intersection reference area based on a location of the first intersection reference point; processing road network data indicating a plurality of road network subzones defining a geographical area occupied by a road network and first intersection reference area data for identifying a first subset of road network subzones located within the first intersection reference area corresponding to a first plurality of core subzones; mapping the first plurality of core subzones to a first intersection; and defining an intersection core including the first plurality of core subzones, the intersection core indicating a geographical area occupied by the first intersection.".
Prior arts of record fail to disclose “A method for defining an intersection core of a first intersection, the intersection core indicating a geographical area occupied by the first intersection, comprising: processing intersection marker data indicating geographic coordinates of a plurality of intersection markers associated with intersections of a road network for clustering thereof into a plurality of groups; for at least a first group of the plurality of groups, processing first intersection marker data for determining a first intersection reference point; for the at least the first group of the plurality of groups, forming first intersection reference area data defining a first intersection reference area based on a location of the first intersection reference point; processing road network data indicating a plurality of road network subzones defining a geographical area occupied by a road network and first intersection reference area data for identifying a first subset of road network subzones located within the first intersection reference area corresponding to a first plurality of core subzones; mapping the first plurality of core subzones to a first intersection; and defining an intersection core including the first plurality of core subzones, the intersection core indicating a geographical area occupied by the first intersection.”.  However, upon consideration of the claim invention, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 2-11 depend on and further limit of independent claim 1, therefore claims 2-11 are considered allowable for the same reason.
Regarding claim 12, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 12 "A system including a processor and a datastore, the system configured for: processing intersection marker data indicating geographic coordinates of a plurality of intersection markers associated with intersections of a road network for clustering thereof into a plurality of groups; for at least a first group of the plurality of groups, processing first intersection marker data for determining a first intersection reference point; for at least the first group of the plurality of groups, forming first intersection reference area data defining a first intersection reference area based on a location of the first intersection reference point; processing road network data indicating a plurality of road network subzones defining a geographical area occupied by a road network and first intersection reference area data for identifying a first subset of road network subzones located within the first intersection reference area corresponding to a first plurality of core subzones; mapping the first plurality of core subzones to a first intersection; and defining an intersection core including the first plurality of core subzones, the intersection core indicating a geographical area occupied by the first intersection.".
Prior arts of record fail to disclose “A system including a processor and a datastore, the system configured for: processing intersection marker data indicating geographic coordinates of a plurality of intersection markers associated with intersections of a road network for clustering thereof into a plurality of groups; for at least a first group of the plurality of groups, processing first intersection marker data for determining a first intersection reference point; for at least the first group of the plurality of groups, forming first intersection reference area data defining a first intersection reference area based on a location of the first intersection reference point; processing road network data indicating a plurality of road network subzones defining a geographical area occupied by a road network and first intersection reference area data for identifying a first subset of road network subzones located within the first intersection reference area corresponding to a first plurality of core subzones; mapping the first plurality of core subzones to a first intersection; and defining an intersection core including the first plurality of core subzones, the intersection core indicating a geographical area occupied by the first intersection.”.  However, upon consideration of the claim invention, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 13-22 depend on and further limit of independent claim 12, therefore claims 13-22 are considered allowable for the same reason.
Carlsson et al. US 20120310691; Chidlovskii US 20140089036; Sakakibara et al. US 20140149029; Wang et al. US 20200073381; Reschka et al. US 20200310450; Arcot et al. US 20120271542; Beauford US 20180020324; Phuyal et al. US 20050125146; Lin et al. US 20200193822 and Guo et al. US 20200294394 are the closest arts however neither alone or in combination they fail to teach above limitations in the context of the claim invention.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683